DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers US 3,946,780 in view of Murray US 2008/0185405, Nikitezuk et al. US 2011/0119843, and Shurnick et al. US 4,852,781.
Regarding Claim 24, Sellers discloses a beer making pack (‘780, Column 1, lines 4-7) (plastic bag or container 10) comprising a flexible container (‘780, Column 3, lines 27-42) having a space that accommodates beer material (‘780, Column 1, lines 4-10) and an upper opening (opening 10b) and a pack body (fitment 11) capable of coupling the upper opening (opening 10b) of the flexible container (plastic bag or container 10) (‘780, FIG. 1) (‘780, Column 4, lines 30-42).  A flexible tube (tube 41) is coupled to a lower portion of the pack body (fitment 11) and extends downwardly in the space (‘780, Column 5, lines 39-59).  The pack body (fitment 11) comprises a connecting body connected to the flexible container (plastic bag or container 10) and a mounting part (annular rim or shoulder 11b) (‘780, FIG. 2B) is located on an upper portion of the connecting body (‘780, Column 4, lines 43-51) (‘780, FIG. 7) wherein the mounting part (annular rim or shoulder 11b) has a wider width than the upper opening (opening 10b) and has an edge that extends downwardly in a ring shape (‘780, FIG. 2).   A hollow part is located at a center of the mounting part (annular rim or shoulder 11b) and includes a gas discharge flow path (diaphragm) that communicates with the space (‘780, FIG. 3) (‘780, Column 4, lines 52-68).  A handle part (annular rim or shoulder 11b) is located on top of the hollow part (‘780, FIG. 3).  The gas discharge flow path (diaphragm 22) is located adjacent to the pack main flow path in the upper hollow part (‘780, FIG. 3) (‘780, Column 4, lines 52-68).  An outer diameter of the handle part is greater than an outer diameter of the hollow part (‘780, FIG. 3).

    PNG
    media_image1.png
    531
    884
    media_image1.png
    Greyscale

Sellers is silent regarding a main flow path body that is located at an inner portion of the mounting part that extends upwardly from the connecting body and a sealing member mounting groove part recessed between the mounting part and the main path flow body.
Murray discloses the pack body comprising a main flow path body that is located at an inner portion of the mounting part that extends upwardly from the connecting body and a sealing member mounting groove part recessed between the mounting part and the main path flow body (‘405, FIG. 17) wherein a size of the handle part being smaller than a size of the sealing member mounting groove part and the handle part being spaced apart from the sealing member mounting groove part and the mounting part (‘405 FIG. 17).  The hollow part comprising an outer hollow part, an inner hollow part located inside the outer hollow part, wherein the inner hollow part comprises an upper hollow part (upper portion of spout 238) located inside the outer hollow part and a tube 

    PNG
    media_image2.png
    716
    589
    media_image2.png
    Greyscale

Both Sellers and Murray are directed towards the same field of endeavor of flexible containers comprising a pack body fitment attached to said flexible containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack body fitment of Sellers and incorporate a pack body comprising a main flow path body that is located at an inner portion of the mounting part that extends upwardly from the connecting body and a sealing member mounting groove part recessed between the mounting part and the main path flow body as taught by Murray 
Further regarding Claim 24, Sellers modified with Murray is silent regarding the at least one gas discharge flow path being oriented parallel to the pack main flow path between the pack main flow path and an outer circumferential surface of the upper hollow part.
Nikitezuk et al. discloses a flexible container (pouch 34) comprising a pack body (fitment 46) attached on the flexible container (pouch 34) and a tube that is connected to the pack body (fitment 46) wherein the tube extends to an inside of the flexible container (pouch 34) (‘843, FIG. 8) (‘843, Paragraphs [0071]-[0072]).  Nikitezuk et al. further discloses the at least one gas discharge flow path (gas vent 124) being oriented parallel to the pack main flow path (opening 146) between the pack main flow path (opening 146) and an outer circumferential surface of the upper hollow part (‘843, FIG. 8) (‘843, Paragraph [0072]).
Both Sellers and Nikitezuk et al. are both directed towards the same field of endeavor of flexible containers comprising a pack body fitment attached on the flexible container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack body fitment disposed on the flexible pouch of Sellers and construct the at least one gas discharge flow path to be oriented parallel to the pack main flow path between the pack main flow path and an outer circumferential surface of the upper hollow part as taught by Nikitezuk et al. since the configuration of the claimed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 24, Sellers modified with Murray and Nikitezuk et al. is silent regarding the flexible tube being curved or bent at least once in the flexible container wherein a hardness of the flexible tube is lower than a hardness of the main flow path body.
Shurnick et al. discloses a drink bottle comprising a flexible tube disposed within a cavity of the drink bottle wherein the flexible tube is curved within the cavity of the drink bottle (‘781, FIG. 2) (‘781, Column 2, lines 25-39).  The flexible tube would naturally have a hardness that is lower than a hardness of the main flow path body since the flexible tube is flexible enough to bend.
Both Sellers and Shurnick et al. are directed towards the same field of endeavor of flexible tubes disposed within a cavity of a container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beer making pack of Sellers to have the flexible tube being curved or bent at least once in the flexible container since Shurnick et al. teaches that it was known and conventional to incorporate a flexible tube that is bent or curved at least once within a beverage container.
Further regarding Claim 24, the limitations “configured to couple the upper opening of the flexible container” are seen to be recitations regarding the intended use of the “beer making pack.”  In this regard, applicant’s attention is invited to MPEP § 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Sellers in view of Murray, Nikitezuk et al., and Shurnick et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Sellers discloses the flexible container (plastic bag or container 10) being inserted within a fermentation tank (fermentation container trays 31) (‘780, FIG. 7) and allowing liquid (wine) to flow into the main flow path before fermentation (‘780, FIG. 7) (‘780, Column 5, lines 44-59).
Regarding Claim 28, Sellers discloses the connecting body comprising a joining part (portion connected to flexible container) joined with the flexible container (‘780, FIG. 1).  It is noted that the claim does not specify what structure the joining part connects and therefore any portion connected to the flexible container broadly reads on the claimed joining part.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) and 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant’s arguments with respect to Claims 24 and 28 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Shurnick et al. is currently being relied upon to teach the limitations regarding the flexible tube being curved or bent at least once in the flexible container wherein a hardness of the flexible tube s lower than a hardness of the main flow path body, which was necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICSON M LACHICA/Examiner, Art Unit 1792